Citation Nr: 0011858	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  93-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status-post anterior cruciate ligament (ACL) repair and 
partial meniscectomy, right knee.

2.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1982 
and from October 1982 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claims on appeal.

In April 1995, the Board remanded the issues to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's right knee disorder is manifested mainly by 
subjective complaints of pain, fatigability, and a limp.  

3.  Current objective symptoms of the veteran's right knee 
disorder include essentially full range of motion.  There is 
no objective clinical evidence of swelling, deformity, heat, 
redness, or instability; moderate right knee impairment has 
not been demonstrated.

4.  The veteran has degenerative changes of the right knee 
confirmed by X-ray evidence.

5.  The veteran's left knee disorder is currently manifested 
mainly by subjective complaints of pain.  

6.  Current objective symptoms of the veteran's left knee 
disorder include essentially full range of motion.  There is 
no objective clinical evidence of swelling, deformity, heat, 
redness, or instability; moderate left knee impairment has 
not been demonstrated.

7.  The veteran has degenerative changes of the left knee 
confirmed by X-ray evidence.


CONCLUSIONS OF LAW

1.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the right knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997). 

2.  The criteria for a disability evaluation in excess of 10 
percent for status-post anterior cruciate ligament (ACL) 
repair and partial meniscectomy, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (1999).

3.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the left knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997). 

4.  The criteria for a disability evaluation in excess of 10 
percent for chondromalacia patella, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5214, 5256, 5257, 5258, 5259, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in his 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

The RO has rated the veteran's right knee disability under 
5259 (removal of knee cartilage) and the left knee disability 
under DC 5014 (osteomalacia).  The Board will also consider 
DCs 5003, 5010, 5256, 5257, 5258, 5260, and 5261, based upon 
degenerative changes, knee ankylosis, knee impairment, and 
limitation of motion.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  Further, 
under DC 5014, the diseases are rated on limitation of motion 
of the affected part, as arthritis, degenerative.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Status-Post Anterior Cruciate Ligament (ACL) Repair and 
Partial Meniscectomy, Right Knee

Historically, the veteran filed a claim for a right knee 
disability and a non-compensable evaluation was assigned by 
rating decision dated in October 1991.  He disagreed with the 
initial rating, which was subsequently increased to a 10 
percent evaluation by rating decision dated in December 1992 
and made effective for the entire appeal period.  However, 
the Board notes that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 10 percent remains in 
appellate status.  Further, the issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

At a hearing in May 1992, the veteran testified that he 
experienced right knee instability at times and wore a brace.  
He also reported daily pain, depending on his activities, and 
had some minor effusion.  He reported that an earlier VA 
examiner had ignored his complaints that he could no longer 
run, could not squat, and put most of his weight on his left 
leg.  Medications included Ibuprofen, taken sporadically.  
The veteran referenced that a private treating physician 
indicated that he had some mild instability in the right 
knee, with good range of motion, and no ligament problems.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a separate 10 percent evaluation for arthritis 
of the right knee is in order.  Specifically, in the most 
recent VA examination report dated in August 1998, the 
examiner noted that a 1996 MRI showed patellofemoral 
degenerative changes in the right knee.  Further, the final 
diagnoses included status post right knee ACL reconstruction 
with degenerative arthritic changes.  Accordingly, the 
veteran has clear X-ray evidence of degenerative arthritis.  
In addition, the most recent VA examination report noted that 
the veteran's motion of the right knee was 0-140 degrees, 
which is anatomically normal under 38 C.F.R. § 4.71, Plate 
II.  As noted, under DC 5010-5003, a 10 percent evaluation is 
warranted with X-ray evidence of arthritis when the 
limitation of motion is noncompensable.  In this case, 
limitation of motion is noncompensable under DCs 5260 and 
5261; however, painful motion has been demonstrated; 
accordingly, a 10 percent evaluation is warranted under DC 
5010-5003 with confirmed X-ray evidence of arthritis.

It is further the conclusion of the Board that an increased 
rating, in excess of 10 percent, is not otherwise in order.  
The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for a right knee disability is warranted.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  On the recent VA examination, the veteran's range of 
motion of the right knee was reported as flexion to 140 
degrees and extension to 0 degrees (with 0-140 degrees 
considered anatomically normal).  Moreover, the examiner 
specifically noted no evidence of ankylosis.  Therefore, the 
Board can find no basis under DC 5256 to grant the veteran a 
higher than 10 percent evaluation.

Moreover, the evidence does not indicate that veteran 
currently experiences more than a slight impairment of his 
right knee.  The most recent medical records do not reveal 
objective clinical evidence of swelling, deformity, laxity of 
the right knee, subluxation, lateral instability, non-union, 
loose motion, malunion, or atrophy.  In addition, there was 
no incoordination, weakness, or lateral stressing noted.  
These findings are consistent with the previous VA 
examination reports dated in September 1992, October 1996, 
and September 1997, and with numerous VA outpatient treatment 
and private medical records.  

Although the Board notes that the veteran has reported pain, 
fatiguability, and a limp, and some tenderness was noted on 
examination, the clinical evidence of record has not shown 
actual recurrent subluxation or lateral instability of the 
right knee.  As noted above, a slight knee impairment is 
assigned a 10 percent evaluation under DC 5257.  As the 
clinical findings do not support a finding of a moderate 
degree of recurrent subluxation or lateral instability, the 
evidence is not sufficient to warrant a higher rating under 
this code.  Slight knee impairment, however, can be said to 
be present.  This contemplates the functional limitations as 
set forth by the veteran.  Pain, fatiguability, limping, and 
other symptoms are considered by the Board in the conclusion 
that the 10 percent rating for knee impairment is warranted, 
along with the separate compensable rating for arthritis.

Further, the veteran is rated under DC 5259 and the Board 
notes that no more than a 10 percent rating is available 
under this diagnostic code.  Moreover, while the most recent 
X-ray report indicated equivocal evidence of joint effusion, 
there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, or 
confirmed evidence of effusion into the joint on which to 
base a 20 percent rating under DC 5258.  In addition, as 
noted above, the veteran's anatomical motion of the right 
knee does not give rise to a rating in excess of 10 percent 
under either DC 5260 or DC 5261.  Specifically, current range 
of motion of the knee was reported as extension to 0 degrees 
and flexion to 140 degrees, on the right.  A higher 
evaluation would only be available under these codes with 
extension limited to 15 degrees and flexion limited to 30 
degrees.  Accordingly, the Board finds the currently-assigned 
10 percent evaluation appropriate.

II.  Entitlement to an Increased Evaluation for 
Chondromalacia Patella, Left Knee

Historically, the veteran's claim for service connection for 
a left knee disability was denied by rating decision dated in 
October 1991.  Upon remand from the Board, the RO granted 
entitlement to service connection for a left knee disorder 
and assigned a noncompensable evaluation for the entire 
period on appeal.  In September 1996, the veteran filed a 
claim for an increased rating, which was granted to 10 
percent by rating decision dated in January 1997.  As noted 
above, however, this is not a full grant of the benefit and 
the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

Similar to the analysis of the veteran's right knee 
disability, the Board concludes that a separate 10 percent 
evaluation for arthritis of the left knee is in order.  
Specifically, the August 1998 VA examination report indicates 
that the veteran has degenerative changes in the 
retropatellar surface.  Accordingly, the veteran has clear X-
ray evidence of degenerative arthritis.  Further, the most 
recent range of motion of the veteran's left knee was 
reported at 0-140 degrees, which is anatomically normal under 
38 C.F.R. § 4.71, Plate II.  Thus, as limitation of motion of 
the left knee is noncompensable under DCs 5260 and 5261 and 
painful motion has been demonstrated, a 10 percent evaluation 
is warranted under DC 5010-5003 with confirmed X-ray evidence 
of arthritis.

However, the Board further finds that no greater than a 10 
percent evaluation for the veteran's left knee disability is 
warranted.  Specifically, as limitation of motion is 
anatomically normal under the appropriate regulation, there 
is no evidence of left knee ankylosis and, accordingly, no 
basis for a higher rating under DC 5256.  Furthermore, 
because the veteran's range of motion is essentially normal, 
a higher rating under DCs 5260 or 5261, based on limitation 
of flexion or extension of the leg, is not warranted.  VA 
outpatient treatment, private medical records, and previous 
VA examination reports fail to show evidence of recurrent 
subluxation or lateral instability; thus, there is no basis 
on which to assign a higher rating under DC 5257.

Moreover, although the veteran had undergone arthroscopy and 
a lateral release and debridement several weeks prior to the 
August 1998 VA examination, a higher than the currently-
assigned 10 percent rating is unavailable under DC 5259.  In 
addition, there is no evidence of dislocated cartilage or 
frequent episodes of locking.  Although the veteran reports 
pain in the left knee, and the most recent X-ray was 
equivocal for joint effusion, the Board finds that the 
overall picture of the veteran's left knee disability does 
not meet the standard of a higher rating under DC 5258.  
Thus, the currently-assigned 10 percent rating is 
appropriate.

With respect to both claims, the Board finds that the current 
ratings contemplate the veteran's currently-demonstrated 
complaints of pain and the limitation of motion and 
functional loss due to pain in both the right and left knees.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign higher 
ratings.  Significantly, as noted above, there is no basis 
under the schedular criteria for ratings higher than the 
currently-assigned 10 percent.  Further, the clinical 
evidence of record, including the VA examinations and the 
outpatient treatment records, simply do not show that the 
veteran's symptoms with respect to his right and left knee 
disabilities satisfy the schedular criteria for higher 
ratings.  As noted above, physical examinations have revealed 
no edema, no effusion, no instability, no weakness, no 
tenderness, no redness, no heat, and no abnormal movement.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the currently-assigned 10 
percent ratings for each knee and the newly-assigned separate 
compensable evaluation for arthritis, and indicia of higher 
ratings, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.

The Board notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the right knee and left knee disabilities warrant 
no more than a 10 percent evaluation, respectively, except 
that separate compensable evaluations are warranted for 
arthritis of the right knee and for arthritis of the left 
knee.

Finally, when evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In the present case, the Board notes that it 
is not shown that the veteran's service-connected 
disabilities cause marked interference with employment or 
have necessitated frequent periods of hospitalization.  In 
the absence of such factors, the Board finds that the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" thus an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-339; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An rating in excess of 10 percent for the veteran's right 
knee disability is denied; however, a separate disability 
rating of 10 percent, but no more, for degenerative changes 
of the right knee is granted, subject to the law and 
regulations governing the awards of monetary benefits.

An rating in excess of 10 percent for the veteran's left knee 
disability is denied; however, a separate disability rating 
of 10 percent, but no more, for degenerative changes of the 
left knee is granted, subject to the law and regulations 
governing the awards of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

